                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

EARL JACKSON                                                                        PLAINTIFF
Reg. #23375-045

v.                              CASE NO: 2:18CV00151 JM

ROBERT TANZY, Manager,
Forrest City Federal Prison Camp; et al.                                        DEFENDANTS


                                           ORDER

       The Court has reviewed the Proposed Findings and Recommended Disposition submitted

by United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, the Court concludes that the Proposed Findings and Recommended Disposition

should be, and hereby is, approved and adopted in its entirety as this Court’s findings in all

respects.

       IT IS, THEREFORE, ORDERED THAT:

       1.     Plaintiff’s claims against the Doe Defendants are dismissed without prejudice.

       2.     Plaintiff’s claims of medical indifference regarding chest pain be dismissed without

prejudice.

       3.     Plaintiff’s damages claims are dismissed without prejudice.

       4.     The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

appeal from any Order adopting this recommendation would not be taken in good faith.

       IT IS SO ORDERED this 25th day of March, 2019.



                                              ______________________________________
                                              UNITED STATES DISTRICT JUDGE
